Citation Nr: 0513657	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 25, 2000 
for the grant of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which granted service connection for hearing loss and 
assigned a 60 percent disability evaluation, effective 
February 25, 2000.  The veteran perfected a timely appeal of 
the assigned effective date.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim of 
entitlement to an effective date prior to February 25, 2000, 
for the grant of service connection for hearing loss, have 
been accomplished.  

2.  In a decision dated on March 5, 1971, the Board denied 
the issue of entitlement to service connection for defective 
hearing.  

3.  Subsequently, in rating decisions dated in July 1983, 
January 1986, January 1998, and July 1999, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
did not appeal these decisions.  

4.  The veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for a bilateral hearing 
loss (VA Form 21-4138) on February 25, 2000.  

5.  In a June 2003 rating decision, the RO granted service 
connection for hearing loss, effective from February 25, 
2000.  

6.  There is no allegation of clear and unmistakable error in 
either the March 1971 Board decision, or any of the 
subsequent rating decisions in July 1983, January 1986, 
January 1998, and July 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2000, for a grant of service connection for bilateral hearing 
loss, have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  


II.  Legal analysis.

With regard to claims for compensation, VA law and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(1) provides otherwise by stating that 
the effective date of an award of disability compensation 
will be the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  The regulations specifically 
provide that in cases where a grant of compensation is 
awarded on the basis of new and material evidence submitted 
following a finally disallowed claim, the effective date of 
the award will be the date of receipt of new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  This regulation provides a different effective 
date when the new and material evidence consists of records 
from the service department; however, this is not applicable 
to the instant case as no new evidence was received from the 
service department and the new and material evidence 
consisted of post service medical records.  

In a rating action, dated in June 2003, the RO granted 
service connection for bilateral hearing loss, effective 
February 25, 2000.  The record shows that the veteran had 
filed prior claims of service connection for a bilateral 
hearing loss, which had been denied by prior rating 
decisions.  The veteran did appeal from one rating decision, 
but the Board denied that appeal in March 1971.  Over the 
years, other unappealed rating decisions also denied the 
veteran's underlying claim.  

Prior determinations that are not appealed are final.  38 
U.S.C.A. §§ 7104, 7105.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  As noted above, 
after several attempts by the veteran over the years, service 
connection was finally established as a result of a rating 
action in June 2003, which determined that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for hearing loss, and the claim was 
granted on the merits.  The RO assigned an effective date of 
February 25, 2000, for the grant of service connection.  The 
present appeal ensued.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

In the present case, the record clearly shows that the 
veteran's claim of service connection for defective hearing 
was denied by the RO in April 1970.  The veteran appealed to 
the Board, but the Board denied the appeal in March 1971.  
The Board's decision is final.  38 U.S.C.A. § 7104.  
Subsequently, in rating decisions dated in July 1983, January 
1986, January 1998, and July 1999, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
did not appeal these decisions; therefore, they became final.  
38 U.S.C.A. § 7105(c).  

The veteran has not alleged CUE in the March 1971 Board 
decision or the subsequent rating decisions.  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  It is well established that the effective 
date for an award based on a claim to reopen is the date of 
the claim to reopen.  See Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Sears v. 
Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003); Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993).  

A statement in support of claim (VA Form 21-4138) was 
received at the RO on February 25, 2000, wherein the veteran 
sought to reopen his claim of entitlement to service 
connection for hearing loss.  By a rating action dated in May 
2000, the RO denied the veteran's request to reopen his 
claim.  He perfected a timely appeal of that decision.  
Subsequently, the veteran was afforded a VA examination in 
April 2003, at which time he reported a history of 
progressive hearing loss since 1951.  He also reported a 
history of the mumps, suppurative otitis media, diabetes, 
seizures, and high blood pressure.  Audiologic testing 
revealed moderate to profound sensorineural hearing loss from 
500 Hz to 8000 Hz in the right ear, and borderline normal 
hearing at 500 Hz, with moderate to profound sensorineural 
hearing loss at 1000 Hz to 8000 Hz levels in the left ear.  
The examiner concluded that the veteran's hearing loss was 
likely to be secondary to the mumps.  Based upon the above 
findings, in a June 2003 rating action, the RO granted 
service connection for hearing loss, and assigned an 
affective date of February 25, 2000.  

Here, the Board finds no basis to grant an effective date 
prior to February 25, 2000, for the grant of service 
connection for hearing loss.  In fact, the Board concludes 
that an effective date prior to February 25, 2000, is legally 
precluded based upon the facts in this case.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("when claim to reopen is successful and 
the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds 
that the effective-date statute, 38 U.S.C. § 5110(a), is 
clear on its face with respect to granting an effective date 
for an award of VA periodic monetary benefits no earlier than 
the date that the claim for reopening was filed").  In this 
case, all of the veteran's claims and requests to reopen a 
claim for service connection for hearing loss, which had been 
received prior to February 25, 2000, had been adjudicated and 
were the subject of final prior decisions.  The veteran's 
application to reopen the claim for service connection for 
hearing loss was granted based upon his February 25, 2000, 
application to reopen the claim for service connection for 
hearing loss.  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.  

In this regard, the Board notes that, the record does not 
provide any basis for assignment of an effective date prior 
to February 25, 2000.  The assignment of effective dates is 
governed by law, and in a case where service connection is 
granted after a claim is reopened, the applicable law is 
clear that the effective date shall not be earlier than the 
date of receipt of the request to reopen.  There is therefore 
no basis for assignment of an earlier effective date.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than February 25, 
2000 for the grant of service connection for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


